Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 23 February 1783
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)


Gentlemen
Paris Feb 23. 1783

I have recd your Favour of the 17th. and the former Letters mentioned in it.
I approve of your Paying to Messs John De Neufville & son the seven Coupons, which you will please to charge to the United States. I Should think it best for the Holders of those Seven Obligations, to deliver them to you and take new ones from you to Save themselves as well as Messs Deneufvilles Trouble in future. or at least apply to you directly with the Coupons as fast as they become due. You are to pay the Money charge it to the United States and receive the Coupons as your Vouchers. Three of these Obligations are in the Hands of Mr John Luzac of Leyden. I dont know who is possessed of the other four. But Mr De Neufville can tell you.
I hope to be in Amsterdam, within a few Weeks and Settle my Accounts with all of you Gentlemen, but in the meantime I beg the favour of you to pay Messieurs Wilhem and Jan Willink the Sums they have disbursed for me, either in Amsterdam, or by Means of Mr Van den Iver at Paris, and Charge them all to the United States of America.
I Shall have Occasion within two or three Months to dispose of perhaps thirty or forty or fifty Thousand Guilders, of the public Money in your Hands, you will please to reserve this and enough to pay the Interest of the Loan as it becomes due, and the rest I have no Objection to your paying to Mr Grand, if you have not contrary orders from Mr Morris.
With Great Esteem I have the Honour to be 